Name: Commission Regulation (EC) No 1402/2001 of 10 July 2001 on the issuing of reallocation licences for unused quantities covered by licences issued for bananas imports under the tariff quotas for the first and second quarters of 2001
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1402Commission Regulation (EC) No 1402/2001 of 10 July 2001 on the issuing of reallocation licences for unused quantities covered by licences issued for bananas imports under the tariff quotas for the first and second quarters of 2001 Official Journal L 189 , 11/07/2001 P. 0010 - 0011Commission Regulation (EC) No 1402/2001of 10 July 2001on the issuing of reallocation licences for unused quantities covered by licences issued for bananas imports under the tariff quotas for the first and second quarters of 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 216/2001(2), and in particular Article 20 thereof,Whereas:(1) Commission Regulation (EC) No 896/2001(3), lays down the new detailed rules, applicable from 1 July 2001, for applying Regulation (EEC) No 404/93 as regards the management of the tariff import quotas provided for in Article 18(1) of the latter Regulation.(2) With a view to a smooth switchover from the detailed rules laid down in Commission Regulation (EC) No 2362/98(4), as last amended by Regulation (EC) No 1632/2000(5), for the period 1 January 1999 to 30 June 2001, to the new detailed rules laid down in Regulation (EC) No 896/2001 for managing the tariff quotas, provision should be made for reallocation licences to be issued, in accordance with conditions laid down herein, for unused quantities covered by licences issued during the first two quarters of 2001. To the same end and for ease of management, the term of validity of such reallocation licences should be longer than the normal term for import licences.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1In accordance with the conditions laid down in this Regulation, reallocation licences shall be issued for quantities covered by licences issued for bananas imports under the tariff quotas provided for in Article 18 of Regulation (EEC) No 404/93 and not used during the first and second quarters of 2001.Article 21. Reallocation licences shall be issued on application, submitted from 20 to 27 July 2001, by the holder or, as the case may be, the transferee of any unused or partly used licence(s).2. Applications for reallocation shall be accompanied by the original or a certified copy of the licences not used, or used in part only, during the first two quarters of 2001, together with proof of lodging of a security of EUR 18 per tonne.A percentage corresponding to the unused quantities of the securities covering unused or partly used licences shall be forfeited.Proof of lodging of securities as referred to in the first subparagraph shall not be required in the case of licence applications submitted by operators registered as "newcomers" in accordance with Article 8 of Regulation (EC) No 2362/98.Article 3Box 20 of applications for reallocation licences and of reallocation licences shall bear the words "reallocation licence - Regulation (EC) No 1402/2001".Article 41. Reallocation licences shall be issued immediately.2. The term of validity of reallocation licences shall run from the date of their actual issue to 7 January 2002.Article 5Quantities released for free circulation under reallocation licences issued pursuant to this Regulation shall not be set off against the available quantities fixed in Article 28(1) of Regulation (EC) No 896/2001.Article 6The competent authorities shall inform the Commission by 31 August 2001 at the latest of the quantities covered by reallocation licence applications.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 31, 2.2.2001, p. 2.(3) OJ L 126, 8.5.2001, p. 6.(4) OJ L 293, 31.10.1998, p. 32.(5) OJ L 187, 26.7.2000, p. 37.